                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                            3:18-cv-00012-RJC

ROSA RAMIREZ,                             )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )
                                          )                      ORDER
                                          )
LIBERTY LIFE ASSURANCE COMPANY )
OF BOSTON and WELLS FARGO AND             )
COMPANY LONG TERM DISABILITY              )
PLAN,                                     )
                                          )
            Defendants.                   )
_________________________________________ )

      THIS MATTER is before the Court on Plaintiff’s Motion for Attorneys’ Fees

and Costs. (Doc. No. 35.)

I.    BACKGROUND

      This is an Employee Retirement Income Security Act (“ERISA”) case in which

Rosa Ramirez (“Plaintiff”) contends that Liberty Life Assurance Company of Boston

(“Liberty”) and Wells Fargo and Company Long Term Disability Plan (“the Plan” and

collectively with Liberty, “Defendants”) wrongfully denied her long-term disability

benefits (“LTD benefits”).    On February 6, 2019, the Court granted summary

judgment in favor of Plaintiff, concluding that Defendants abused their discretion in

denying Plaintiff LTD benefits. (Doc. No. 34.) Plaintiff now seeks an award of

attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g)(1).
II.   ATTORNEYS’ FEES

      A.     Discretionary Award of Attorneys’ Fees

      “In an ERISA action, a district court may, in its discretion, award costs and

reasonable attorneys’ fees to either party under 29 U.S.C. § 1132(g)(1), so long as that

party has achieved ‘some degree of success on the merits.’” Williams v. Metro. Life

Ins. Co., 609 F.3d 622, 634 (4th Cir. 2010) (quoting Hardt v. Reliance Std. Life Ins.

Co., 560 U.S. 242, 245 (2010)). In exercising its discretion when ruling on a motion

for attorneys’ fees under ERISA, the Court is to consider five factors:

      (1) degree of opposing parties’ culpability or bad faith; (2) ability of
      opposing parties to satisfy an award of attorneys’ fees; (3) whether an
      award of attorneys’ fees against the opposing parties would deter other
      persons acting under similar circumstances; (4) whether the parties
      requesting attorneys’ fees sought to benefit all participants and
      beneficiaries of an ERISA plan or to resolve a significant legal question
      regarding ERISA itself; and (5) the relative merits of the parties’
      positions.

Quesinberry v. Life Ins. Co., 987 F.2d 1017, 1029 (4th Cir. 1993). “[T]his five-factor

approach is not a rigid test, but instead provides general guidelines.” Williams, 609

F.3d at 635 (quotation marks omitted).

      Here, the Court concluded that Plaintiff is entitled to LTD benefits. Thus,

Plaintiff achieved some degree of success on the merits, and the Court may award

reasonable attorneys’ fees to Plaintiff. The Court addresses each of the Quesinberry

factors in turn.

             1.     Defendants’ Culpability or Bad Faith

      This Court found that “Liberty violated the express language and purpose of

the Plan,” Liberty had “a structural conflict of interest,” and “Defendants abused

                                           2
their discretion in denying Plaintiff’s LTD benefits.” (Doc. No. 34, at 17, 27, 29.)

“Culpability connotes wrongful conduct that is not intentional or deliberate and can

be found where a plan’s decision is discernibly against the weight of the evidence.”

Vincent v. Lucent Techs., Inc., No. 3:07-cv-00240, 2011 U.S. Dist. LEXIS 123780, at

*4 (W.D.N.C. Oct. 25, 2011). Therefore, the Court finds that the first Quesinberry

factor weighs in favor of awarding attorneys’ fees.

             2.     Ability of Defendants to Satisfy an Award of Attorneys’ Fees

      The Court finds no evidence in the record regarding Defendants’ ability to

satisfy an award of attorneys’ fees. Although Plaintiff points to evidence that Lincoln

Financial Group, which acquired Liberty, maintains $253 billion in assets, this has

no bearing on Liberty’s ability to satisfy an award of attorneys’ fees.

             3.     Deterrence

      As stated above, this Court found that Liberty violated the express language

and purpose of the Plan and operated under a conflict of interest. Id. at *6 (stating

that a plan administrator should “follow the plain language of its plan” and

concluding that the deterrence factor weighed in favor of awarding attorneys’ fees).

In addition, “it seems only common sense to the Court that an award of attorneys’

fees against Defendant[s] would further deter” the wrongful conduct. Porter v. Elk

Remodeling, Inc., No. 1:09-cv-446, 2010 U.S. Dist. LEXIS 89037, at *6 (E.D. Va. Aug.

27, 2010). Therefore, the Court finds that the third Quesinberry factor weighs in

favor of awarding attorneys’ fees.




                                           3
              4.     Benefit All Participants or Resolve a Significant Legal Question

        Plaintiff argues that the fourth factor weighs in favor of awarding attorneys’

fees because Plaintiff’s case will ultimately benefit many similarly situated

employees and Plaintiff’s efforts highlighted the insufficiency of the Plan language.

(Doc. No. 35-1, at 8.) “While this case may have an effect beyond Plaintiff and the

instant dispute, the Court finds this to be a case largely of a personal nature rather

than one in which Plaintiff ‘sought to benefit all participants and beneficiaries of an

ERISA plan or to resolve a significant legal question regarding ERISA itself.’”

Vincent, 2011 U.S. Dist. LEXIS 123780, at *7 (quoting Quesinberry, 987 F.2d at

1029). Therefore, the Court finds that this factor weights against awarding attorneys’

fees.

              5.     Relative Merits of the Parties’ Positions

        As stated above, this Court found that Defendants violated the express

language and purpose of the Plan and abused their discretion in denying Plaintiff

LTD benefits. Accordingly, “[t]he merits of Plaintiff’s position clearly outweighed

those of Defendants, and the Court finds that this factor weighs in favor of awarding

attorneys’ fees to Plaintiff.” Id. at *8.

        Having considered all five factors, the Court finds that, in its discretion, an

award of attorneys’ fees is appropriate in this case.

        B.    Reasonable Amount of Attorneys’ Fees

        The Court must next determine the appropriate amount of attorneys’ fees. “In

calculating an award of attorney’s fees, a court must first determine a lodestar figure



                                            4
by multiplying the number of reasonable hours expended times a reasonable rate.”

Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 243 (4th Cir. 2009).             In

determining the lodestar figure, the Court is to consider the following twelve factors

known as the Johnson/Barber factors:

      (1) the time and labor expended; (2) the novelty and difficulty of the
      questions raised; (3) the skill required to properly perform the legal
      services rendered; (4) the attorney’s opportunity costs in pressing the
      instant litigation; (5) the customary fee for like work; (6) the attorney’s
      expectations at the outset of the litigation; (7) the time limitations
      imposed by the client or circumstances; (8) the amount in controversy
      and the results obtained; (9) the experience, reputation and ability of
      the attorney; (10) the undesirability of the case within the legal
      community in which the suit arose; (11) the nature and length of the
      professional relationship between attorney and client; and (12)
      attorneys’ fees awards in similar cases.

Grissom v. Mills Corp., 549 F.3d 313, 321 (4th Cir. 2008) (quoting Spell v. McDaniel,

824 F.2d 1380, 1402 n.18 (4th Cir. 1987)).

             1.     Time and Labor Expended

      Plaintiff seeks attorneys’ fees in the amount of $84,466.00. (Doc. No. 35-4; Doc.

No. 37-2, Attach. 1.)    In support of her motion, Plaintiff submitted time sheets

showing the time and labor expended on this matter. Plaintiff does not seek fees for

time spent prior to filing the complaint or for time devoted to Plaintiff’s claim against

Wells Fargo and Company.1 (Doc. No. 35-2, ¶ 11; Doc. No. 35-5, ¶ 16.)

      Defendants make several challenges to the number of hours expended by

Plaintiff’s counsel and the adequacy of certain billing entries. The Court addresses




1Plaintiff voluntarily dismissed her claim against Wells Fargo and Company on
April 26, 2018. (Doc. No. 11.)
                                             5
each in turn.

                    i.     Unreasonable Hours Expended

      Defendants argue that Plaintiff’s counsel spent an unreasonable amount of

time drafting the brief in support of Plaintiff’s motion for attorneys’ fees and costs

because the brief is substantially similar to briefs filed by Plaintiff’s counsel in

previous matters. (Doc. No. 36, at 11–14.) Plaintiff requests $4,425.00 in fees for

17.7 hours spent drafting her brief in support of her motion for attorneys’ fees and

costs. (Doc. No. 35-4.) The Court has reviewed the briefs previously filed by Plaintiff’s

counsel in other matters and finds that approximately eleven pages of Plaintiff’s

twenty-page brief in this matter are identical to portions of an earlier brief filed by

Plaintiff’s counsel. (Doc. No. 36-2.) As Plaintiff’s counsel recycled a substantial

portion of the brief from an earlier matter, the Court finds that 17.7 hours is

unreasonably high and a 30% reduction to the fees sought for drafting the brief in

support of Plaintiff’s motion for fees and costs is appropriate.

      Defendants also argue that Plaintiff’s counsel spent an unreasonable amount

of time reviewing the administrative record and briefing the summary judgment

motions. (Doc. No. 36, at 10–11.) The Court has carefully reviewed the time entries

and submissions and finds the time spent by Plaintiff’s counsel reviewing the

administrative record and briefing the summary judgment motions is reasonable.

                    ii.    Clerical Tasks

      Defendants argue that Plaintiff seeks to recover $7,415.00 in attorneys’ fees

for purely clerical tasks. (Doc. No. 36-6.) Purely clerical tasks are typically included



                                            6
in a law office’s overhead and, as such, are not billable to the client. Stortz v.

Cherokee Ins. Co., No. 5:16-cv-200, 2018 U.S. Dist. LEXIS 62949, at *8 (W.D.N.C.

Apr. 12, 2018). “Examples of clerical tasks include: filing documents with the court,

issuing summonses, scanning and mailing documents, reviewing files for

information, printing pleadings, organizing documents, creating notebooks or files,

assembling binders, emailing documents, and making logistical telephone calls.”

Lamonaca v. Tread Corp., 157 F. Supp. 3d 507, 521 (W.D. Va. 2016).

      The Court has reviewed the billing entries that Defendants contend are clerical

in nature and finds that some entries are for purely clerical tasks. For example, there

are several entries for filing documents with the Court, scanning and mailing

documents, scheduling mediation, and assembling binders. (Doc. No. 36-6.) These

entries are for purely clerical tasks that should have been omitted from the billing

total. Triplett v. N.C. Dep’t of Pub. Safety, No. 5:15-cv-00075, 2017 U.S. Dist. LEXIS

142088, at *30 (W.D.N.C. Aug. 31, 2017) (stating that filing documents is purely

clerical); McNeil v. Faneuil, Inc., No. 4:15-cv-81, 2017 U.S. Dist. LEXIS 219550, at

*37–38 (E.D. Va. Nov. 8, 2017) (stating that work related to scheduling is purely

clerical); Lamonaca, 157 F. Supp. 3d at 521 (stating that scanning and mailing

documents and assembling binders is purely clerical). Based on the foregoing, the

Court finds that $2,095.00 in fees are for purely clerical tasks that must be omitted

from the fee award.

                    iii.   Block Billing

      Defendants argue that Plaintiff’s counsel engaged in block billing on multiple



                                           7
occasions such that it is impossible to discern how much time was spent on each task

and whether the time spent was reasonable or necessary. (Doc. No. 36-5.) “Block

billing occurs when attorneys lum[p] tasks together in time entries rather than

making such entries task-by-task.” Lamonaca, 157 F. Supp. 3d at 519 (alteration in

original) (quotation marks omitted). “Entries that lump multiple tasks together

under a single time entry present a significant barrier to a reasonableness review.”

Route Triple Seven, L.P. v. Total Hockey, Inc., 127 F. Supp. 3d 607, 621 (E.D. Va.

2015). “However, the use of single entries of time expended for more than one task

is not per se forbidden.” United States ex rel. Abbott-Burdick v. Univ. Med. Assocs.,

No. 2:96-1676-12, 2002 U.S. Dist. LEXIS 26986, at *51 (D.S.C. May 23, 2002).

“[C]ourts have permitted parties seeking attorneys’ fees to use block billing, at least

where the entries are reasonably descriptive and the tasks all pertain to the case or

claims for which attorneys’ fees are sought.” Morris v. Bland, No. 5:12-cv-3177, 2015

U.S. Dist. LEXIS 184384, at *11 (D.S.C. Jan. 15, 2015) (alteration in original).

      The Court has reviewed the entries that Defendants contend suffer from block

billing and finds that the vast majority of such entries do not lump distinct tasks

under a single entry. For example, one entry to which Defendants object states in its

entirety “reviewed communications from OC RE changes to the CIAC.” (Doc. No. 36-

5.) This entry plainly does not lump multiple tasks under a single entry. In addition,

another such entry for 0.2 hours states “[r]eturn phone call to [opposing counsel]; Left

VM.” (Id.) Defendants’ suggestion that Plaintiff’s counsel should have listed the task

of returning a phone call and leaving a message under more than one entry is absurd.



                                           8
      At the same time, the Court concludes that four entries lump compensable

tasks and non-compensable clerical tasks under a single entry.2 Accordingly, these

entries will be reduced by 20% to account for the block billing and the non-

compensable clerical work. Triplett, 2017 U.S. Dist. LEXIS 142088, at *30 (applying

a 20% reduction to an entry to account for block billing and purely clerical work

included in the entry).

                    iv.   Vague Entries

      Defendants argue that thirty-five of Plaintiff’s counsel’s time entries are too

vague. (Doc. No. 36-4.) A reduction in the fee award is justified where excessively

vague time entries inhibit the Court’s reasonableness review. Lamonaca, 157 F.

Supp. 3d at 520. Here, the Court finds only one entry is excessively vague so as to

inhibit this Court’s review. This entry states “[p]repare documents for Mediation on

November 13, 2018.” (Doc. No. 36-4.) The Court is unable to discern whether this

entry is a clerical task or in the nature of substantive legal work. Accordingly, the

Court applies a 20% reduction to this entry. See Route Triple Seven, L.P., 127 F.

Supp. 3d at 622 (stating that courts have reduced fee claims by percentages ranging

from 20% to 90% due to excessively vague descriptions).




2 These entries are: (1) 7/30/2018 – “reviewed revised case valuation; emailed OC to
attempt to schedule mediation”; (2) 8/8/2018 – “final review of Joint Motion to Amend
Scheduling Order; filed same”; (3) 8/9/2018 – “reviewed order granting motion to
amend scheduling order; updated calendar to reflect same”; and (4) 11/30/2018 –
“drafted and revised Ptf’s Motion for Summary Judgment and Brief in Support of
Same, Final Revisions and filing.” (Doc. No. 36-5.)
                                          9
                    v.    Intraoffice Communications

      Defendants argue that Plaintiff should not be awarded fees for time spent on

intraoffice communications because such fees are the result of overstaffing. (Doc. No.

36, at 18; Doc. No. 36-7.) This argument is without merit. Most of the work on this

case was expended by only two attorneys. (See Doc. No. 35-4.) The Court does not

believe that the staffing of this case was inherently excessive.      See Johnson v.

Weinstein & Riley, P.S., No. 5:09-cv-377, 2011 U.S. Dist. LEXIS 33978, at *15

(E.D.N.C. Mar. 29, 2011) (“[D]efendants’ obligation to pay plaintiff’s fees is based on

the staffing arrangement as they found it, as long as that arrangement was

reasonable, not on the staffing arrangement they would have preferred.”).

                    vi.   Duplicative Time Entries

      Last, Defendants argue that several time entries primarily for reviewing the

administrative record and preparing for oral argument are duplicative. (Doc. No. 36-

8.) The Court disagrees. As discussed above, the Court finds that the time spent by

Plaintiff’s counsel reviewing the administrative record was reasonable. Further, the

Court finds that it was reasonable for two attorneys to prepare for and attend oral

argument on the motions for summary judgment. See Morris, 2015 U.S. Dist. LEXIS

184384, at *9–11 (finding that it was reasonable for two attorneys to attend a motions

hearing).

      The Court now turns to the remaining Johnson/Barber factors.

             2.     Novelty and Difficulty of the Questions Raised

      With respect to the second factor, ERISA law is a complex area of federal law



                                          10
that is constantly evolving. In re Wachovia Corp., No. 3:09-cv-262, 2011 U.S. Dist.

LEXIS 123109, at *22 (W.D.N.C. Oct. 24, 2011) (“ERISA litigation of the type

presented here is a rapidly evolving and demanding area of the law. New precedents

are frequently issued, and the demands on counsel and the Court are complex and

require the devotion of significant resources.”).

             3.     Skill Required to Properly Perform the Legal Services

      As stated above, “ERISA is a complex area of federal law, requiring particular

skill and experience to properly perform the legal services rendered in such cases.”

Vincent, 2011 U.S. Dist. LEXIS 123780, at *12. Plaintiff’s counsel have this skill and

experience. (See Doc. Nos. 35-2, 35-5.)

             4.     Attorneys’ Opportunity Costs in Pressing the Litigation

      Litigating this case required a considerable amount of time and effort, which

Plaintiff’s counsel may have instead devoted to other matters. This is especially true

as Plaintiff’s counsel are attorneys at a small firm of only eight lawyers. (Doc. No.

35-5, ¶ 4); see Vincent, 2011 U.S. Dist. LEXIS 123780, at *12–13 (concluding that

accepting plaintiff’s case prevented plaintiff’s counsel from accepting other paying

work where plaintiff’s counsel were attorneys at a small firm of only ten lawyers).

             5.     Customary Fee for Like Work

      Plaintiff requests an hourly rate of $250 for associates and $400 for partners.

(Doc. No. 35-4.) Plaintiff submitted the affidavits of other attorneys familiar with

Plaintiff’s counsel and the prevailing market rates in the Western District of North

Carolina. (Doc. Nos. 35-6, 35-7.) These affidavits support the reasonableness of the



                                           11
hourly rates requested by Plaintiff.

             6.    Attorneys’ Expectations at the Outset of the Litigation

      This factor provides no guidance to the Court in determining the

reasonableness of an award of attorneys’ fees.

             7.    Time Limitations Imposed by the Client or Circumstances

      This factor provides no guidance to the Court in determining the

reasonableness of an award of attorneys’ fees.

             8.    Amount in Controversy and Result Obtained

      The exact amount of reinstated benefits and past-due benefits owed to Plaintiff

has not yet been determined.

             9.    Experience, Reputation, and Ability of the Attorneys

      Bryan L. Tyson has been practicing ERISA litigation for twenty-three years.

(Doc. No. 35-5, ¶¶ 1–5.) He is an active member in good standing of the North

Carolina State Bar and the Georgia State Bar. (Id. at ¶ 6.) He is also admitted to

practice before the Western, Middle, and Eastern Districts of North Carolina, the

Northern and Southern Districts of Georgia, and the United States Court of Appeals

for the Fourth and Sixth Circuits. (Id.) Rachel C. Matesic has been engaged in the

practice of law for three years. (Doc. No. 35-2, ¶ 2.) She has devoted a substantial

portion of her practice to ERISA litigation. (Id. at ¶ 5.) She is an active member in

good standing of the North Carolina State Bar, and she is admitted to practice before

the Western, Middle, and Eastern Districts of North Carolina. (Id. at ¶ 4.)




                                         12
              10.    Undesirability of the Case Within the Legal Community

       The Court does not find anything particularly undesirable about this case.

              11.    Nature and Length of Professional Relationship Between
                     Attorney and Client

       It does not appear that Plaintiff’s counsel had professional relationships with

Plaintiff prior to this litigation. (See Doc. No. 35-2, ¶ 6; Doc. No. 35-5, ¶ 8.)

              12.    Attorneys’ Fee Awards in Similar Cases

       This Court has awarded similar fees in other comparable ERISA cases. See

Stortz, 2018 U.S. Dist. LEXIS 62949; Vincent, 2011 U.S. Dist. LEXIS 123780.

       Based on the foregoing, the Court finds that the hours claimed by Plaintiff’s

counsel were reasonably expended on this case, save and except for the reductions

applied to account for recycling of material used in Plaintiff’s brief in support of her

motion for attorneys’ fees and costs, clerical tasks, block billing, and vague entries.

The Court further finds that the hourly rates requested by Plaintiff’s counsel are

reasonable.    Therefore, the Court awards attorneys’ fees to Plaintiff totaling

$80,527.70.

III.   COSTS

       Plaintiff also seeks to recover $400.00 she incurred as a filing fee. Rule 54(d)(1)

states that “[u]nless a federal statute, these rules, or a court order provides otherwise,

costs . . . should be allowed to the prevailing party.”       Fed. R. Civ. P. 54(d)(1).

“Further, ERISA expressly permits a district court to award costs in the court’s

discretion, but the statute does not alter the general rule in favor of awarding costs

to prevailing parties . . . .” Williams, 609 F.3d at 636. Thus, Plaintiff is entitled to a

                                            13
presumption in favor of costs. Id. Defendants do not argue in opposition to Plaintiff’s

request for costs. Accordingly, the Court awards $400.00 in costs to Plaintiff.

IV.   CONCLUSION

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s Motion for Attorneys’ Fees and Costs, (Doc. No. 35), is

             GRANTED. Defendants shall pay Plaintiff $80,527.70 in attorneys’ fees

             and $400.00 in costs.




                                 Signed: September 4, 2019




                                           14
